Name: Decision of the EEA Joint Committee No 4/94 of 8 February 1994 amending Protocol 30 to the EEA Agreement, on cooperation in the field of statistics
 Type: Decision
 Subject Matter: economic analysis;  European construction;  executive power and public service
 Date Published: 1994-03-30

 30.3.1994 EN Official Journal of the European Communities L 85/66 DECISION OF THE EEA JOINT COMMITTEE No 4/94 of 8 February 1994 amending Protocol 30 to the EEA Agreement, on cooperation in the field of statistics THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas in order to ensure the feasibility, consistency and comparability of all the statistical information required, Protocol 30 to the Agreement provides for participation by the EFTA States in Community actions in the field of statistics; Whereas the financial and administrative provisions of Protocol 30 should be updated to provide for a joint EEA Statistical Programme; Whereas the EEA Statistical Programme should be based on the European Communities' Framework Programme for priority actions in the field of statistical information 1993 to 1997 and should include those programme elements which are necessary for describing and monitoring all relevant economic, social and environmental aspects of the EEA; Whereas the specific actions of the EEA Statistical Programme should be carried out with particular attention to minimising the burden on respondents in answering statistical questionnaires, to the cost of data gathering and with strict adherence to the principle of statistical confidentiality, HAS DECIDED AS FOLLOWS: Article 1 Protocol 30 to the Agreement shall be amended as set out in Articles 2 to 7 hereof. Article 2 Paragraph 2 shall be replaced by the following: 2. The EFTA States shall, from 1 January 1994, participate within the framework of plans for priority actions in the field of statistical information. In particular, an EEA Statistical Programme shall be established as a subset of the EC Statistical Programme set up under the Council Decision to which reference is made in paragraph 9. The EEA Statistical Programme shall be the framework within which all the EEA statistical activities are carried out. The elements of the EEA Statistical Programme are listed in the Appendix. Each year, the Conference to which reference is made in paragraph 1 shall draw up the guidelines for the implementation of the EEA Statistical Programme in the following year. These guidelines shall be established in parallel with the annual guidelines for implementing the Community Statistical Programme according to Article 3 of the Council Decision referred to in paragraph 9. The Conference shall, as necessary, propose the EEA Joint Committee items to be added or deleted from the list contained in the Appendix. Article 3 The following shall be added as a new paragraph 3: 3. The EFTA States shall participate fully in the EC Committees which assist the EC Commission in the management or development of the actions referred to in paragraph 2 in so far as the subjects dealt with are covered by the Agreement.. Article 4 Former paragraphs 3, 4 and 6 shall be combined to become three subparagraphs of a new paragraph 4. Article 5 Paragraph 5 shall be replaced by the following: 5. From 1 January 1994, the EFTA States shall contribute financially to actions included in the EEA Statistical Programme in accordance with Article 82 (1) (a) of the Agreement and the financial regulations thereto. The EFTA States shall defray the additional cost incurred by Eurostat for storing, processing and disseminating data from their countries according to the provisions of the Agreement. The amounts involved shall be fixed periodically by the EEA Joint Committee. The EFTA States shall contribute financially to the Community's overhead costs other than those incurred for storing, disseminating or processing data in accordance with Article 82 (1) (b) of the Agreement. Article 6 The following shall be added as new paragraphs 6, 7, 8 and 9: 6. The EFTA States shall be included in the statistical activities covered by the EEA Statistical Programme to the same extent as EC Member States in accordance with the provisions of the Agreement. 7. Responsibility for implementing the specific statistical actions in the EFTA States shall lie with the national statistical authorities; implementing procedures shall take account of the organization of each EFTA State's official statistics. Where implementation measures for EC Member States, based on Article 4 (c) of the Council Decision referred to in paragraph 9, imply the transmission of available data or other available information concerning activities covered by the EEA Statistical Programme to the Commission, they shall also apply to EFTA States in accordance with paragraph 4. 8. At the request of the EEA Joint Committee, and at all events in the third year of cooperation and again at the end of the period covered by the EEA Statistical Programme, the Conference to which reference is made in paragraph 1 shall examine the progress made. In particular, it shall assess whether the objectives, priorities and actions planned during the period have been achieved and shall submit a report for the approval of the EEA Joint Committee. 9. The following Community act is the object of this Protocol: 393 D 0464: Council Decision 93/464/EEC of 22 July 1993 on the framework programme for priority actions in the field of statistical information 1993 to 1997 (OJ No L 219, 28. 8. 1993, p. 1).. Article 7 An Appendix shall be added as set out in the Annex hereto. Article 8 This Decision shall enter into force on 1 May 1994, provided that all the notifications required under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 9 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 8 February 1994 By the EEA Joint Committee The President N. VAN DER PAS ANNEX Appendix List of programme elements of the EEA statistical programme Standardization and new EDP methods Architecture of the European statistical information system NSI network General digests Gross national product European system of integrated economic accounts (ESA) Current methodological questions in national accounts Development of balance sheets Green national accounts National accounts aggregates Quarterly national accounts Accounts of general government Accounts of other institutional sectors Accounts of branch  structural database Input-output tables Capital stocks Methodology of purchasing power parities Price surveys of capital goods Methodology and harmonization of consumer price indices Production of consumer price indices Surveys of final consumption prices Coordination of monetary, financial and balance of payments statistics Ecu and EMS Statistics General government financial balance sheets Financial accounts Financial balance sheets Financial and monetary indicators  short term indicators Financial and monetary indicators  structural indicators Balance of payments methodology EFTA collection system for balance of payments data Short-term on statistics on the balance of payments Statistics on international movements of capital Statistics on international trade in serviceds and geographical breakdown of the current-account balance Nomenclature of economic activities Classification of products by activities (CPA) Nomenclature server Functional and derived classifications Coordination of statistics and accounts  general Coordination of statistics and accounts  macro-economic Coordination of statistics and accounts  micro-macro Relations with the Member States Institutional matters and statistical systems Analysis of external trade Statistics relating to the trading of goods EC/EFTA and EEA with third countries: methodology Nomenclature of goods for extra EEA and intra-EEA trade Country nomenclature Foreign trade statistics  production Foreign trade statistics  dissemination Statistical confidentiality Methodology of energy statistics Surveys on energy consumption Survey on the combined production of electricity and heat Structure, balance sheets and input-output tables Renewable energy source Energy prices Special actions in support of the new Community policies Raw materials (balance sheets and recovery of raw materials) Adaptation of industrial statistics to the needs of the Single Market after 1992 Links with business Industrial statistics: methodology Industrial statistics: analysis Annual European survey of business  industry Industrial short-term indicators Prodcom SMEs Special and priority actions Production and dissemination of iron and steel statistics Statistics on research and development (R&FD) and innovation Statistical research Statistical techniques for measuring and processing data (registers, panels, measures of competitiveness and cohesion) Services  methodology, methodological coordination of statistics on enterprises Services: production and dissemination Services products Services  short term trends Financial services including insurance Business services Communications and audio-visual services Services for individuals and institutions Public sector companies and government: micro-economics aspects of the public sector Distributive trade Tourism: methodology Tourism: production and dissemination Horeca and travel agencies Transport  methodology Transport  production and dissemination Inland transport of goods Sea transport Air transport Passenger transport Activities of transport enterprises European statistics on road traffic accidents Community labour force survey (LFS) The labour force, employment and unemployment Working time and volume of work Definitions and methods for employment statistics Current demographic statistics EEA census programme Migration and migrants Demographic projections in EEA European forum for population studies Social protection  Esspros financial flows (receipts and expenditure) and numbers of beneficiaries Social protection: analysis of functions Social protection: micro-economic studies Poverty indicators Household panel Harmonization of family budget surveys Household incomes Statistics on household living conditions Social and regional databank Social statistgics observatory General time budget survey Social situation of target groups  and target situations  Education Vocational training Definitions and methods of education and training statistics European statistics on accidents at work European statistics on home and leisure accidents (Ehlass) Harmonization of data on occupational diseases Short-term wage indicators Harmonized statistics of earnings in industry and services Survey on labour costs Survey on the structure of wages Regional accounts Social statistics at regional level Agricultural statistics at regional level Other regional statistics (transport, energy, environment, R&D, etc...) Nuts nomenclature Regio data bank and publications Local data Community surveys on the structure of agricultural holdings Eurofarm Forestry statistics Community typology of agricultural holdings Economic accounts for agriculture (EAA) Agricultural land use Agricultural land use  cereals Crop products  cereal production Crop products  cereal balance sheets Production and balance sheets  fishery products Publication of environment statistics Water statistics Atmospheric emission statistics Waste statistics Collection of economic information on the environment (Seriee) Environmental expenditure stratistics industry and services Statistics of government expenditure Household expenditure statistics Statistics concerning econoic and financial instruments of environmental policy Transport, tourism and the environment Enterprises and the environment, eco-industries Energy and the environment Agriculture, forestry and the environment Material flows of selected products and substanced that are harmful to the environment of health Frameworks, accounts and indicators Development of official Community and EEA environment statistics Spatialo statistics Envstat Database